Per Curiam.

The wording of the beneficiary designation, fairly construed, authorized the defendant, in the event of the insured’s death during the infant plaintiff’s minority, to pay the proceeds of the policy to Julius Korenyi as the alternate beneficiary.
The judgment and order granting summary judgment in favor of the plaintiff should be unanimously reversed upon the law, with $10 costs to the defendant, and summary judgment granted in favor of the defendant, dismissing the complaint on the merits.
Concur — Pette, Di Giovanna and Brown, JJ.
Judgment and order reversed, etc.